SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported): April 21, 2011 BMW VEHICLE LEASE TRUST 2011-1 (Exact name of Issuing Entity as specified in its charter 333-166296-02 (Commission File Number of Issuing Entity) FINANCIAL SERVICES VEHICLE TRUST (Exact name of Vehicle Trust as specified in its charter) BMW AUTO LEASING LLC (Exact name of Depositor as specified in its charter) Delaware 333-166296 22-3769989 (State or Other Jurisdiction of Incorporation) (Commission
